DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 27. (Canceled).
Claim 28. (Canceled).
Claim 29. (Canceled).
Claim 30. (Canceled).
Claim 31. (Canceled).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 4/27/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 5-8, filed 3/31/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 27-31 directed to an invention non-elected without traverse.  Accordingly, claims 27-31 have been cancelled.

Allowable Subject Matter
Claims 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 16; Spero et al. U.S. Patent No. 3,872,349 discloses a reflector comprising: a shell hollow body having an interior surface 17 defining a central passage (as illustrated in figures 2 and 3) and a longitudinal axis along the central passage through which radiation can propagate (microwave radiation from generator 2 propagates along the longitudinal axis while ultraviolet and visible radiation propagates through the central passage from the bulb 19, perpendicular to the longitudinal axis of the central passage), wherein the interior surface 17 has an optical surface part configured to reflect the radiation (“reflector member” [col. 6; line 6]) and 
Barry U.S. PGPUB No. 6,118,130 discloses a reflector comprising a shell hollow body having an interior surface defining a central passage and a longitudinal axis (the vertical direction in figure 2) along the central passage through which radiation can propagate, wherein the interior surface has an optical surface part 6 configured to reflect the radiation. However, the lateral edges of the reflector of Barry are not disposed along the longitudinal axis along which the optical surface part has a first radius of curvature.
Lewis et al. U.S. Patent No. 5,001,737 discloses a reflector comprising: a shell hollow body 260 having an interior surface defining a central passage (as illustrated in figure 7) and a longitudinal axis 270 along the central passage through which radiation can propagate; wherein the interior surface has an optical surface part 264 configured to reflect the radiation and comprising two lateral edges disposed along the longitudinal 
Kumakhov U.S. Patent No. 5,744,813 discloses a reflector comprising: a hollow 24 body having an interior surface defining a passage through the hollow body (“multiple reflection and scattering of the radiation on an inner surface 22 of reflecting walls 23 of channels 24” [col. 15; lines 30-32]), wherein the interior surface has at least one optical surface part 22 configured to reflect radiation [col. 15; lines 30-32] and a supporter surface part 23, wherein the optical surface part 22 has a predetermined optical power (the ability to reflect radiation) and the supporter surface part 23 does not have the predetermined optical power (since the wall 23, by itself, does not reflect radiation, and therefore has a different optical power to that of reflective coating 22). However, Kumakhov does not include two lateral edges of the optical surface part supported by the supporter surface part having a different optical power than that of the optical surface part.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a reflector comprising: an optical surface part configured to reflect radiation and comprising two lateral edges disposed along a longitudinal axis and supported by a supporter surface part along the two lateral edges, wherein the supporter surface has a different optical power than that of the optical surface part, and 

Regarding independent claim 24; claim 24 includes substantially similar limitations to those of independent claim 16 and is allowable at least for the reasons indicated with respect to independent claim 16.

Regarding dependent claims 17-23, 25, and 26; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 16 and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881